PROB 12A
(7193)
                               United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
Name of Offender: Frederick Allen Benton                                                Cr.: 13-00265-001
                                                                                         PACTS #: 64821

Name of Sentencing Judicial Officer:     THE HONORABLE WILLIAM H. WALLS
                                         SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 08/20/20 13
Date of Amended Sentence: 11/01/2015

Original Offense:   Count One: Distribution of Controlled Substances -21 U.S.C.    § $41   (a)(1)

Original Sentence: 70 months imprisonment, 48 months supervised release

Special Conditions: Alcohol and Drug Testingtrreatment

Type of Supervision: Supervised Release                        Date Supervision Commenced: 12/01/2016

                                NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

  1                   ‘The offender has violated the supervision condition which states ‘You shalt
                      not commit another federal, state, or local crime.’

                      On December 19, 2018, Benton was arrested by the New York Police
                      Department and charged with two counts of criminal possession of a controlled
                      dangerous substance and a motor vehicle infraction. Benton was released in
                      lieu of $30,000 ball) $15,000 cash bond posted on December 19, 2018.
                      According to the Queens County District Attorney, Benton was stopped by
                      NYPD officers for a routine traffic stop and was observed dropping unknown
                      substances from his vehicle. As a result, the officers retrieved a search warrant
                      and proceeded to search Benton’s vehicle. Upon searching the vehicle, the
                      officers retrieved fifty-three (53) small zip lock bags containing an unknown
                      substance, one (I) large zip lock bag containing an unknown substance, nine (9)
                      cell phones and other drug paraphernalia. The officers suspect that the zip lock
                      bags contain cocaine and heroin; however, the laboratory results of the
                      substances remain pending. The charges remain pending.
                                                                                         Prob 12A—page2
                                                                                     Frederick Allen Benton


U.S. Probation Officer Action:

The writer recommends withholding Court action while the investigation remains ongoing and until
additional information is obtained, and possibly until disposition of the pending charges. If the probation
office finds that his non-compliance is ongoing; the Court will be notified with a recommendation for an
alternate course of action.

                                                                 Respectfully submitted,
                                                                    (ta- 7a-z
                                                                   By: Elisa Martinez c1
                                                                        Sr. United States Probation Officer
                                                                   Date: 01/18/2019

  Please check a box below to indicate the Court’s direction regarding action to be taken in this case:
   /
W No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
E! Submit a Request for Modi14ng the Conditions or Term of Supervision
I Submit a Request for Warrant or Summons
fl Other



                                                             SlgnaturejOfflcer

                                                                   Au i
